Exhibit 10.6
LICENSE AND SUPPLY AGREEMENT
THIS AGREEMENT is made and entered into as of this 12th day of October, 2006 by
and between:
Meiji Seika Kaisha, Ltd., a company organized and existing under the laws of
Japan and having its principal place of business at 4-16, Kyobashi 2-chome,
Chuo-ku, Tokyo 104-8002 Japan (hereinafter referred to as “Licensor”), and
Cornerstone BioPharma Inc., a company organized and existing under the law of
Nevada and having its principal place of business at 2000 Regency Parkway,
Suite 255 Cary, North Carolina, 27518 USA (hereinafter referred to as
“Licensee”).
WITNESSETH:
WHEREAS, Licensor has developed a cephalosporin antibiotic known as Cefditoren
Pivoxil; and
WHEREAS, Licensor and Purdue Pharmaceutical Products L.P. (“Purdue”) entered
into the License Agreement dated March 20, 2003 (“Purdue License Agreement”)
wherein Licensor granted to Purdue a license to manufacture and commercialize
the product containing Cefditoren Pivoxil in the United States, Puerto Rico and
Canada; and
WHEREAS, under the Purdue License Agreement, Purdue has acquired and owns
certain registrations for the product containing Cefditoren Pivoxil in the
United States and has conducted marketing activities for such product in the
United States; and
WHEREAS, Licensor and Purdue entered into the Settlement Agreement dated
March 31, 2006, pursuant to which, the Purdue License Agreement will terminate
effective upon the earlier to occur of the date on which Licensor and a new
partner introduced by Purdue enter into a license agreement with respect to the
product containing Cefditoren Pivoxil in the United States or October 31, 2006;
and
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



WHEREAS, Licensee is a new partner introduced by Purdue; and
WHEREAS, Licensor and Licensee entered into the Confidentiality Disclosure
Agreement dated September 1, 2006 (the “Confidentiality Disclosure Agreement”)
to enable Licensee to evaluate its interest in obtaining a license from Licensor
for commercializing the product containing Cefditoren Pivoxil in the United
States; and
WHEREAS, as a result of the said evaluation, Licensee has indicated its desire
to obtain an exclusive license to commercialize the product containing
Cefditoren Pivoxil in the United States with benefits of the transfer of the
registrations for such product from Purdue, and Licensor is willing to grant
such license to Licensee; and
WHEREAS, Licensor and Licensee entered into the Letter of Intent dated
September 13, 2006 (“Letter of Intent”) to confirm their intent to enter into a
license and supply agreement for the product containing Cefditoren Pivoxil in
the United States and to set forth basic terms and conditions for such
agreement; and
WHEREAS, after further discussion and negotiation, Licensor and Licensee have
reached agreement on detailed terms and conditions for such license and supply
agreement.
NOW, THEREFORE, it is hereby agreed by the parties hereto as follows:
Article 1. Definitions
For the purpose of this Agreement, the following terms shall have the following
meanings:

(a)   The term “API” shall mean Compound in amorphous powder form ready to be
formulated.

(b)   The term “API Specifications” shall mean the specifications and analytical
method relating to the API attached hereto as Annex A.

2



--------------------------------------------------------------------------------



 



(c)   The term “Compound” shall mean a cephalosporin antibiotic known as
Cefditoren Pivoxil (INNM) developed and invented by Licensor.   (d)   The term
“Launching Date” shall have the meaning as set forth in Paragraph 2 of
Article 4.   (e)   The term “Net Sales” shall mean the amount invoiced by
Licensee for the sale of the Product to customers in the Territory less:
(i) cash, trade and quantity discounts allowed; (ii) credits and allowances for
returns, rejections and chargebacks; (iii) costs incurred for freight, insurance
and transportation; (iv) sales and use taxes, duties or other government tariffs
and other similar taxes incurred and government mandated rebates; and
(v) estimated contract rebates and bid rebates (which shall be adjusted to
reflect actual rebates on a periodic basis); all of which shall be determined in
accordance with U.S. generally accepted accounting practices.   (f)   The term
“Patents” shall mean (i) all U.S. patents listed in Annex B attached hereto and
(ii) all other patents relating to the Compound and/or the Product which
Licensor may obtain in the Territory during the term of this Agreement.   (g)  
The term “Product” shall mean the pharmaceutical product containing the Compound
as an active ingredient in the finished form suitable for use by ultimate
customers, as identified by the Product Registrations.   (h)   The term “Product
Registrations” shall mean the registrations of the Product granted by the United
States Food and Drug Administration, as listed in Annex C attached hereto.   (i)
  The term “Technical Information” shall mean pre-clinical and clinical data and
other technical and scientific data, know-how and information pertaining to the
Compound and the Product which are available to Licensor as of the date of this
Agreement or will subsequently be available to Licensor during the term of this
Agreement and which are

3



--------------------------------------------------------------------------------



 



    useful or necessary for due performance of this Agreement, including all
data, know-how and information heretofore furnished to Licensee by Licensor
under the Confidentiality Disclosure Agreement. Technical Information shall not
include any technical information and know-how pertaining to the manufacturing
process or method of the Compound.   (j)   The term “Territory” shall mean the
United States, its territories and possessions, including Puerto Rico.   (k)  
The term “Trademark” shall mean “SPECTRACEF®” owned by Licensor in the
Territory.

Article 2. Grant of License
1. Subject to the terms and conditions set forth below, Licensor hereby grants
Licensee, and Licensee hereby accepts from Licensor, an exclusive license to
manufacture or have manufactured the Product from the API supplied by Licensor
and to offer to sell, sell, and have sold such Product in the Territory under
the Patents, the Technical Information and the Product Registrations.
2. Licensee shall have the right to co-promote the Product in the Territory with
a third party approved by Licensor in writing and in advance. In the event that
Licensee desires to enter into co-promotion arrangements with any third party,
Licensee shall notify Licensor of details of such third party including
information showing such third party’s ability to co-promote the Product and
shall seek Licensor’s written approval, such approval not to be unreasonably
withheld or delayed.
Article 3. Supply of Technical Information
1. Within thirty (30) days after the execution of this Agreement, Licensor shall
furnish Licensee with the Technical Information which Licensor deems useful or
necessary for due

4



--------------------------------------------------------------------------------



 



performance of this Agreement. The information will be updated from time to time
during the term of this Agreement.
2. Further, from time to time during the term of this Agreement, Licensor shall
furnish Licensee with additional Technical Information then available to
Licensor to the extent that such Technical Information is deemed by Licensor as
useful or necessary for due performance of this Agreement.
3. Should, during the term of this Agreement, it become evident that any data or
information not then available to Licensor is necessary for due performance of
this Agreement, then the parties hereto shall, in good faith, consult with each
other with respect thereto.
4. During the term of this Agreement, Licensee shall furnish Licensor without
charge, for unrestricted use by Licensor and/or its licensees, with all data and
information obtained or acquired by Licensee relating to or necessary for use of
the Compound and the Product as a pharmaceutical product.
Article 4. Transfer of Product Registrations — Launch
1. Promptly upon execution of this Agreement, Licensor shall instruct Purdue to
transfer the holder status of the Product Registrations to Licensee free of
charge. If the holder status of the Product Registrations has already been
transferred from Purdue to Licensee prior to execution of this Agreement as
permitted by the Letter of Intent, Licensor shall admit that the holder status
of the Product Registrations has been transferred from Purdue to Licensee.

5



--------------------------------------------------------------------------------



 



2.

(a)   Within sixty (60) days after completion of transfer of the holder status
of the Product Registrations from Purdue to Licensee or, if the holder status of
the Product Registrations has already been transferred from Purdue to Licensee
prior to execution of this Agreement, then within sixty (60) days after
execution of this Agreement, Licensee shall commence promotion of the Product in
the Territory.   (b)   If Licensee has purchased or subsequently purchases the
Product from Purdue, Licensee may immediately initiate sale of such Product in
the Territory. Licensee shall have no liability for and no obligation to accept
any return of Product sold by Purdue or any other party prior to the effective
date of this Agreement.   (c)   The “Launching Date” means the earlier of
(i) January 1, 2007 or (ii) the date that Licensee receives samples of the
Product in form and quantity suitable for detailing physicians. The Launching
Date shall be confirmed in writing between Licensor and Licensee promptly upon
occurrence thereof.

Article 5. License Fee and Royalty Payment
1. In consideration for the licenses granted to Licensee under Article 2,
Licensee shall pay to Licensor a non-refundable license fee (hereinafter
referred to as the “License Fee”) in the total amount of US$6,000,000 payable in
the following installments:
1st payment: US$250,000 within thirty (30) days after execution of this
Agreement,

2nd payment: US$1,000,000 on the first anniversary date of this Agreement,

3rd payment: US$1,000,000 on the second anniversary date of this Agreement,

4th payment: US$1,000,000 on the third anniversary date of this Agreement,

5th payment: US$1,250,000 on the fourth anniversary date of this Agreement,

6th payment: US$1,500,000 on the fifth anniversary date of this Agreement.
If, at any time until the fifth anniversary date of this Agreement, a generic
Cefditoren is launched in the Territory, then Licensee shall be released from
the obligation to pay the portion of the

6



--------------------------------------------------------------------------------



 



License Fee that comes due after such generic launch and the minimum purchase
requirements under Article 8 shall no longer apply.
2. In consideration for the licenses granted to Licensee under Article 2,
Licensee shall pay to Licensor a running royalty of [***] percent ([***] %) of
the Net Sales of the Product for a period often (10) years from the Launching
Date. If Licensee sells the Product before the Launching Date, Licensee shall
pay to Licensor a running royalty of [***] percent ([***] %) of the Net Sales of
the Product generated from such sales as well.
3. Licensee shall pay the running royalty to Licensor in the currency of United
States Dollar within sixty (60) days after the end of each calendar quarter.
Each payment of the running royalty shall be accompanied by a statement which
sets forth the gross sales, the Net Sales, the quantity of the Product sold and
the running royalty payable for the applicable calendar quarter.
4. Licensee shall keep and maintain books and records relating to sales of the
Product made under this Agreement so that the running royalty payable and the
royalty statement may be verified. Upon thirty (30) days’ prior written notice
to Licensee, on a day and at a time reasonably acceptable to Licensee during
normal business hours, Licensor may audit such books and records through an
independent certified public accountant selected by Licensor and accepted by
Licensee, which approval shall not be unreasonably withheld. Such certified
public accountant shall execute a written non-disclosure agreement reasonably
acceptable to Licensee. Such audit shall occur no more often than once any
calendar year and shall be limited to such of Licensee’s records as may be
necessary to determine, in respect of any calendar quarter ending not more than
three years prior to the date of such request, the correctness of any report
and/or payment made under this Agreement. Expenses for such certified public
accountant shall be borne by Licensor, provided that if such audit reveals more
than five percent (5%) underpayment of the running royalty payable, expenses for
said accountant shall be borne by Licensee.
5. The License Fee and the running royalty due Licensor hereunder shall be paid
by remitting to the bank account designated by Licensor.
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

7



--------------------------------------------------------------------------------



 



Article 6. Notice of Adverse Reactions
With respect to details of the mechanism and procedures for notice of adverse
reactions regarding the Product, Licensor and Licensee shall enter into a
separate agreement in writing.
Article 7. Supply of API
1. Subject to the terms and conditions of this Agreement, Licensor shall sell
the API to Licensee, and Licensee shall purchase the API exclusively from
Licensor during the term of this Agreement.

2.   Supply Price of API   (a)   For the first year from the Launching Date, the
supply price of API shall be [***]/kg (potency) C.I.P. San Juan, or such other
destination as may be agreed by Licensor and Licensee (which agreement shall not
be unreasonably withheld), by air and shall be subject to the adjustment based
on the foreign exchange fluctuation set forth in (c) below.   (b)   On or before
the first date of each and every six (6) month period after the first year from
the Launch Date, Licensee shall provide Licensor with an updated Licensee’s
ex-factory price of the Product. Effective on the first date of each and every
such six (6) month period, the supply price of subsequent purchases of API shall
be revised to be the greater of (i) [***]/kg (potency) or (ii) the supply price
of API calculated in accordance with the following formula, subject to the
adjustment based on the foreign exchange fluctuation set forth in (c) below:

Future Supply Price of API = {{[0.5] x [(the updated Cornerstone’s ex-factory
price of the Product divided by the previous Cornerstone’s ex-factory price of
the Product) – (1)]} + 1} x {current supply price of API}
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

8



--------------------------------------------------------------------------------



 



(c)   In the event that the exchange rate of the US$ to the Japanese Yen as of
the date on which any firm written order for the API is placed by Licensee (the
“Exchange Rate”) fluctuates more than [***] above or below the exchange rate of
US$l=Japanese Yen

 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

9



--------------------------------------------------------------------------------



 



[***], then the supply price of API in respect of such order shall be adjusted
in accordance with the following formula:
Supply Price of API Adjusted by Exchange Rate={[(current supply price of API x
Japanese Yen [***]/US$) + (current supply price of API x the Exchange Rate)]
divided by 2} divided by the Exchange Rate
(d) In the event that the transactions of API are not feasible for Licensor
and/or Licensee from an economical reason(s) with the supply price of API which
is generated from the calculation method described in above (b) and/or (c) and
it is deemed that Licensor and/or Licensee is unable to continue the
transactions of API from the said reason(s), Licensor and Licensee shall discuss
in good faith measures to be taken to cope with such situation, such measures
may include sourcing API from third-party manufacturers.
(e) The payment terms for the API for one-year period from the Launching Date
shall be advance payment by T.T. remittance to the bank designated by Licensor.
Thereafter, the payment terms for the API shall be by Letter of Credit confirmed
by a first-class bank within thirty (30) days after B/L date.
3. Licensee shall place a firm order for the API at least three (3) months prior
to a desired shipping date for the API. Licensor shall use commercially
reasonable efforts to ship API within five (5) days of the desired shipping date
and in amounts not less than ninety five percent (95%) of the amount ordered. By
the first day of each month, Licensee shall submit to Licensor a non-binding six
(6) months rolling purchasing forecast of the API which shall be the best
estimates of Licensee but which shall not be binding upon Licensee.
4. One quantity unit for an order for the API shall be 320kg (potency).
Article 8. Minimum Purchase of AP
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

10



--------------------------------------------------------------------------------



 



For each year during the five (5) year period from the Launching Date, Licensee
shall agree to purchase the API from Licensor sufficient to support the targeted
gross sales of the Product listed below.
Year 1 - $8,000,000

Year 2 - $11,000,000

Year 3 - [***]

Year 4 - [***]

Year 5 - [***]
The minimum purchase quantity in each year shall be set at 80% of the quantity
of API required to produce the Product in the quantity equivalent to the
respective targeted sales above. However, with respect to Year 1, if Licensee
purchases the Product of 60ct 200mg tablets/bottle from Purdue, the quantity of
API equivalent to such Product purchased from Purdue shall be deducted from the
minimum purchase quantity in Year 1. If Licensee’s purchases of API are less
than the annual minimum purchase quantity defined above, Licensee shall pay to
Licensor an amount calculated in accordance with the following formula:
(Minimum Purchase Quantity — Actual Purchase Quantity) x Then Current API price
x 50%
In addition to the above mentioned payment, in case it is deemed that Licensee
is not able to achieve the above targeted gross sales in any year of the above
five (5) year period, Licensor and Licensee shall discuss in good faith measures
to be taken to cope with such situation, which may include Licensee changing an
existing co-promotion agreement or entering into a new co-promotion arrangement
to co-promote the Product with Licensee.
Article 9. Sales Promotion
1. Licensee agrees to do all reasonable efforts to obtain the largest possible
sales turnover of the Product in the Territory.
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

11



--------------------------------------------------------------------------------



 



2. Licensee shall promote at its own expense the sale of the Product efficiently
and continuously by, for example, distributing scientific literature and
samples, by advertising in professional publications, by detailing doctors and
hospitals, and by any other suitable means.
Article 10. Sales Report
Licensee shall, within thirty (30) days after the end of each quarter, submit to
Licensor a quarterly sales report showing quantity of the Product sold during
the preceding quarter and quantity of stock of the Product.
Article 11. Trademark
1. Subject to the terms and conditions set forth below, Licensor hereby grants
Licensee an exclusive and non-transferable (except as permitted pursuant to
Paragraph 2(a) of Article 15) license to use the Trademark for or in connection
with sale and promotion of the Product in the Territory, and Licensee agrees to
use the Trademark for such purpose. Notwithstanding the foregoing, Licensee
shall be permitted to grant co-promotion partners (approved by Licensor under
Paragraph 2 of Article 2) the right to use the Trademark in connection with the
sale and promotion of the Product. Licensor represents that as of the date of
this Agreement, Licensor has no actual knowledge that use of the Trademark in
connection with the sale and promotion of the Product by Licensee in the
Territory will infringe any third party rights. In addition, Licensee shall be
permitted to use any Uniform Resource Identifier (“URI”) or domain names that
correspond to the Product in the Territory, and to control the content of any
resources intended for viewing in the Territory accessed under such URI or
domain names on the World Wide Web, provided that in respect of the use of each
URI or domain name, Licensee shall obtain prior written approval from Licensor.
2. Licensee acknowledges that the Trademark shall always remain the property of
Licensor. Licensor shall be exclusively responsible for the payment of the
maintenance costs of the Trademark. Licensee shall not do anything which is
likely to diminish or impair the image and

12



--------------------------------------------------------------------------------



 



value of the Trademark. With respect to use of the Trademark, Licensee shall
comply with all instructions given by Licensor.
3. Licensee shall furnish Licensor with copies of its representative promotional
materials, packages and package insertions to be used for the Product for
Licensor’s inspection and approval in advance of the distribution by Licensee in
the Territory. If within five (5) business days after receipt of such materials
by Licensor or its designee, Licensor does not inform Licensee in writing of its
decision, such material shall be considered as approved by Licensor.
The inspection and approval referred to in the previous paragraph shall be
limited to verifying the correct use of the Trademark in the promotional
materials and shall not be unreasonably withheld.
4. Should it come to the knowledge of Licensee that the Trademark is disputed or
infringed by any third party in the Territory, Licensee shall promptly inform
Licensor thereof and shall give Licensor, when so requested by Licensor, every
reasonable assistance, at Licensor’s expense, in taking appropriate steps as
deemed necessary by Licensor to protect the Trademark.
5. If any legal proceedings are brought or threatened against Licensee or its
customers in the Territory alleging that the use of the Trademark for sale and
promotion of the Product in the Territory infringes any rights of a third party,
Licensor agrees to indemnify and hold harmless Licensee against such proceedings
on condition that:
(i) Licensee shall promptly notify Licensor of the institution or threat of such
proceedings in order that Licensor may have the maximum amount of time to
prepare a proper response or defense;
(ii) Licensor shall have the right to manage and control all aspects of
responding to and defending such proceedings or threatened proceedings including
selection of lawyers in all phases of litigation;

13



--------------------------------------------------------------------------------



 



(iii) Licensee shall, upon Licensor’s request and at Licensor’s expense, fully
cooperate with Licensor in responding and defending such proceedings or
threatened proceedings;
(iv) Licensee shall not without Licensor’s written consent:

  (A)   make any admission of liability to the third party in respect of such
proceedings or threatened proceedings; and     (B)   make or purport to make any
settlement of such proceedings or threatened proceedings; and

(v) If either Licensor or Licensee concludes on the basis of an opinion provided
by its legal counsel that continued use of the Trademark would violate a third
party’s rights, Licensor shall designate a different trademark for use by
Licensee. If Licensee agrees to use such substitute trademark designated by
Licensor, the license granted to Licensee under Paragraph 1 of Article 11 shall
be understood to apply to the substitute trademark. If Licensee does not agree
to use such substitute trademark designated by Licensor, then each of Licensor
and Licensee shall have the right to terminate this Agreement, provided that
upon termination by either party, Licensor shall buy back the Product and the
API then remaining in Licensee’s stock in good conditions at the cost price.
Further, in the event of such proceedings or threatened proceedings, if Licensee
agrees to continue sales of the Product under a substitute trademark designated
by Licensor, Licensor shall be responsible for all costs required for such
change of trademark.
Article 12. Patent
1. Licensor makes no warranty that purchase, possession, use or sale of the
Product by Licensee in the Territory will not infringe any third party patents.
However, Licensor represents that as of the date of this Agreement, Licensor has
no actual knowledge that purchase, possession, manufacture, use or sale of the
Product by Licensee in the Territory will infringe any

14



--------------------------------------------------------------------------------



 



third party patents. If any legal proceedings are brought or threatened against
Licensee or its customers in the Territory alleging that the sale or offer for
sale by Licensee in the Territory of the Product infringes any patent of a third
party, Licensor agrees to indemnify and hold harmless Licensee against such
proceedings on condition that;
(i) Licensee shall promptly notify Licensor of the institution or threat of such
proceedings in order that Licensor may have the maximum amount of time to
prepare a proper response or defense;
(ii) Licensor shall have the right to manage and control all aspects of
responding to and defending such proceedings or threatened proceedings including
selection of lawyers in all phases of litigation. Licensee shall be entitled to
participate in such proceedings or threatened proceedings through counsel of its
own choosing and at its own expense, but shall not control the defense of such
proceedings or threatened proceedings;
(iii) Licensee shall, upon Licensor’s request and at Licensor’s expense, fully
cooperate with Licensor in responding to and defending such proceedings or
threatened proceedings;
(iv) Licensee shall not without Licensor’s written consent:

  (A)   make any admission of liability to the third party in respect of such
proceedings or threatened proceedings; and     (B)   make or purport to make any
settlement of such proceedings or threatened proceedings.

If any legal proceedings are brought or threatened against Licensee or its
co-promoter or their customers in the Territory alleging that the sale or offer
for sale by Licensee in the Territory of the Product infringes any patent of a
third party, and Licensee and Licensor cannot resolve the matter to their mutual
satisfaction within six (6) months, then each of Licensor and Licensee shall
have the right to terminate this Agreement, provided that upon termination
Licensor shall

15



--------------------------------------------------------------------------------



 



buy back the Product and the API then remaining in Licensee’s stock in good
conditions at the cost price.
2. Should it come to the knowledge of either party that any of the Patents is
disputed or infringed by any third party in the Territory, the party learning of
the infringement or dispute shall promptly inform the other party. Licensee
shall give Licensor, when so requested by Licensor, every assistance in taking
appropriate steps as deemed necessary by Licensor to protect the Patents.
Licensor shall have the first right, but not the obligation, to initiate an
action to terminate infringement of the Patents at its expense. If Licensor does
not initiate such infringement action within sixty (60) days after being
informed by Licensee of infringement, Licensee shall have the right, but not the
obligation, to initiate such infringement action. The party who does not
initiate such infringement action shall fully cooperate with the initiating
party in pursuing such infringement action. Any damages or other monetary awards
recovered from an infringer by the Licensor in such infringement action shall,
after deducting therefrom reasonable out-of-pocket expenses incurred by Licensor
(including attorney’s fees), be shared equally by the parties. Any damages or
other monetary awards recovered from an infringer by Licensee in such
infringement action shall be retained by Licensee.
3. The parties shall cooperate with each other in connection with any claim,
suit or proceeding brought under either Paragraph 1 or Paragraph 2 above, and
shall keep each other reasonably informed of all material developments in
connection with any such claim, suit or proceeding.
4. Licensor shall have the sole right and discretion to file, prosecute and
maintain the Patents, provided, however, that if Licensor desires to abandon the
prosecution of any patent application or the maintenance of any patent in the
Patents, Licensor shall, upon Licensee’s request, assign such patent application
or patent to Licensee so that Licensee may prosecute such patent application or
maintain such patent in its name and at its expense. Any such patent application
or patent assigned to Licensee shall be excluded from the Patents.
Article 13. Warranty and Limited Liability for the API

16



--------------------------------------------------------------------------------



 



1. Licensor shall warrant that the API supplied by it is manufactured in
accordance with applicable cGMP Rules and, when delivered to San Juan or such
other destination agreed by Licensor and Licensee, conforms to the API
Specifications.
2. Licensor shall submit to Licensee with each consignment of the API supplied a
certificate signed by the quality assurance director of the Licensor setting out
the results of the analysis of that consignment confirming that it is in
conformity with the API Specifications and has been manufactured in accordance
with applicable cGMP.
3. Within thirty (30) days after receiving the API, Licensee shall conduct
diligent inspection of the API. If Licensee, upon such inspection, finds that
the API does not conform to the API Specifications, Licensee shall so notify
Licensor in writing with detailed reasons accompanied by samples of the
defective API within the said thirty (30) days period. In the event that the
non-conformance of the API with the API Specifications is confirmed by Licensor
upon its inspection of the said samples, Licensor shall, at its expense, replace
the non-conforming API or, if replacement API is not then available, refund the
purchase price paid for the non-conforming API, at no additional cost to
Licensee. Should there arise disputes between Licensor and Licensee with respect
to the conformance or non-conformance of the API with the API Specifications,
both parties shall jointly analyze, or if such joint analysis is not practical,
shall have a third party acceptable to Licensor and Licensee, whose
determination shall be binding and conclusive upon the Parties, analyze to see
if the API actually fails to conform to the API Specifications. In the event
that the non-conformance of the API to the API Specifications is finally
confirmed by such joint analysis, or as the case may be, third party analysis,
Licensor shall replace the non-conforming API or, if replacement API is not then
available, refund the purchase price paid for the non-conforming API. Costs
arising from the third party analysis shall be borne by the party whose results
were found incorrect.
4. In the event that Licensee does not notify Licensor of non-conformance of the
API to the API Specifications within the thirty (30) days period as provided for
in Paragraph 3 above, Licensor shall be released from any claim with respect to
non-conformance to the API

17



--------------------------------------------------------------------------------



 



Specifications for the API supplied. Notwithstanding the foregoing, with respect
to a claim for a “latent defect”, the Licensee may make a claim for a period of
one (1) year after receipt of the API. The term “latent defect” used herein
shall mean a defect in the API that results in the API not conforming to the API
Specifications and that was not discoverable with reasonable and diligent
inspection of the API, excluding a defect that was caused by improper storage or
mishandling of the API by Licensee or any third party after receipt of the API
by Licensee.
5. Licensor shall indemnify, defend and hold Licensee harmless against any and
all actions, suits, claims, demands, prosecutions, product liabilities, costs
and expenses, arising out of breach of this Agreement by Licensor or out of any
claims or suits by any third party due to a defect in the API if and to the
extent that such a defect is attributable to Licensor in the manufacture of the
API.
6. Except for the case provided in paragraph 5 above (or as otherwise provided
in this Agreement, including in Paragraph 5 of Article 11 and Paragraph 1 of
Article 12), Licensee shall indemnify, defend and hold Licensor harmless against
any and all actions, suits, claims, demands, prosecutions, product liabilities,
costs and expenses, arising out of breach of this Agreement by Licensee or out
of any claims or suits by any third party based on or resulting from use of the
API and manufacture, use, marketing, distribution or sale of the Product by
Licensee. Notwithstanding the foregoing, if any third party claims that the
Product caused adverse reactions or other personal injury notwithstanding that
the Product was manufactured in strict compliance with the API Specifications,
the specifications approved by the FDA and applicable cGMP and was not
adulterated, misbranded, mishandled or otherwise deteriorated by acts or
omissions of Licensee or other parties, Licensee shall have no obligation to
indemnify Licensor for such claims and Licensee shall have the right to deduct
fifty percent (50%) of any costs incurred by Licensee in connection with such
claims from the License Fee and a running royalty otherwise payable to Licensor
under this Agreement.
7. In the event of any recall of the Product sold by Licensee, Licensee shall
have primary responsibility for such recall. Licensor shall cooperate with
Licensee in connection with any such

18



--------------------------------------------------------------------------------



 



recall. Costs incurred in connection with such a recall shall be allocated by
the parties consistent with the preceding Paragraphs 5 and 6.
8. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL,
INDIRECT OR SPECIAL DAMAGES SUFFERED BY THE OTHER PARTY; provided, however, that
this Paragraph shall not be construed to limit either party’s indemnification
obligations under Paragraph 5 or 6 above.
Article 14. Secrecy
1. During the term of this Agreement and for a period often (10) years after the
expiration or termination of this Agreement or the expiration of the
last-to-expire of the Patents, whichever comes later, Licensee shall keep as
strictly confidential all parts of the Technical Information furnished by
Licensor under this Agreement including all data, know-how and information which
have heretofore been furnished under the Confidentiality Disclosure Agreement
and shall not disclose any of them to any third party without the prior written
consent of Licensor; provided, however, that the disclosure to clinicians,
government officials, Licensee’s employees in charge and a co-promoter approved
by Licensor shall be allowed insofar as such disclosure is specifically required
for due performance of this Agreement and such disclosure is limited within a
reasonable extent, and provided that in the event of disclosure to such
co-promoter, Licensee shall ensure that such co-promoter shall comply with
secrecy obligations not less stringent than those set forth herein.
2. The secrecy obligations set forth in Paragraph 1 above shall not be
applicable to any information which (a) is now or later becomes, through no
fault of Licensee, published or otherwise generally available to the public,
(b) was known to Licensee from sources other than Licensor or its affiliates
prior to disclosure by Licensor if such prior knowledge is evidenced by written
records made by Licensee prior to such disclosure or (c) is lawfully acquired by
Licensee from a third party without a duty of confidentiality to Licensor or its
affiliates.

19



--------------------------------------------------------------------------------



 



3. The secrecy obligations under the Confidentiality Disclosure Agreement, shall
be superseded by the secrecy obligations set forth in this Article 14.
4. Notwithstanding anything herein to the contrary, Licensee shall have the
right to disclose the existence and terms of this Agreement on a confidential
basis to actual and prospective investors, funding sources, merger partners and
professional advisers in connection with any such transaction, provided that
Licensee shall obtain from those parties written undertaking to keep the
existence and terms of this Agreement confidential.
Article 15. Termination

1.   This Agreement may be terminated by either party as follows:

(a)   In the event of any payment default or any other default, or failure to
perform any, of the material terms or provisions of this Agreement by either
party, the aggrieved party shall be entitled to terminate this Agreement
forthwith if such default or failure remains unremedied for sixty (60) days
after the aggrieved party has sent to the defaulting party a written notice
specifying such default or failure and requiring the same to be remedied.
Termination right set forth herein shall be in addition to any other remedies
available at law, including recovery of damages suffered as a result of the
breach.

(b)   In the event that relevant procedures shall be commenced for bankruptcy,
insolvency, receivership, liquidation or winding up of either party, the other
party may forthwith terminate this Agreement by a written notice to that effect.

2. Licensor shall be entitled to immediately terminate this Agreement by written
notice in any of the following events:

(a)   If all or substantially all of the assets of Licensee related to this
Agreement are transferred to an unaffiliated third party or if the majority of
the voting shares in Licensee shall be acquired by an unaffiliated third party
or if Licensee shall be merged or

20



--------------------------------------------------------------------------------



 



    consolidated with an unaffiliated third party (hereinafter referred to as
the “Change of Control”), without written consent of Licensor, provided,
however, that Licensor shall not unreasonably withhold giving such written
consent to the Change of Control if (A) Licensee shall provide Licensor a
written summary in reasonable details of the expected effect of the Change of
Control on this Agreement, (B) such unaffiliated third party who acquires the
assets or voting shares of Licensee or with whom Licensee is merged or
consolidated shall provide Licensor with a written undertaking agreeing to
assume and succeed to all of Licensee’s rights and obligations under this
Agreement, (C) Licensee provides Licensor with audited financial statements that
reflect that such unaffiliated third party is in a sound financial status at
least equal to that of Licensee or otherwise sufficient to perform this
Agreement, and (D) Licensee provides Licensor with written certification that
such unaffiliated third party is not then selling directly or through its
affiliate(s) any oral cephalosporin product in the Territory. Licensor shall
provide written notice of either consent or objection within thirty (30) days of
Licensee’s request for consent. If Licensor does not provide either consent or a
notice of objection within such 30-day period, Licensor shall be deemed to have
granted consent. If Licensor provides a notice of objection notwithstanding that
the conditions (A) through (D) set forth above are all met, then (1) the parties
shall discuss in good faith if the objection identified by Licensor in the said
notice is reasonable and (2) unless otherwise agreed by the parties within
thirty (30) days, each of Licensor and Licensee shall have the right to
terminate this Agreement.

(b)   If there shall be discontinuance for any reason of the commercial sale of
the Product by Licensee for a period of sixty (60) days or more unless such
discontinuance is due to a force majeure event, or due to a failure or delay in
supplying the API by Licensor; or

(c)   If Licensee and/or its co-promoter promotes, markets or sells in the
Territory any pharmaceutical product of the same IMS therapeutic class as the
Product (USC 5 15130 (cephalosporins and related)), except for the
pharmaceutical products which have already been marketed in the Territory by
Licensee and/or its subsidiaries as of the date of this Agreement.

21



--------------------------------------------------------------------------------



 



3. If a generic Cefditoren is launched in the Territory and Licensee’s sales
amount of the Product is substantially lessened as a result of such generic
launch, Licensee may terminate this Agreement by giving Licensor written notice
at least two hundred seventy (270) days prior to such termination.
Notwithstanding the preceding sentence, Licensee may not terminate this
Agreement within five (5) years from the Launching Date.

4.   Upon termination of this Agreement:

(a)   Licensee shall immediately cease to sell the Product in compliance with
the regulatory regulations in the Territory. Provided, however, that should this
Agreement be terminated by Licensee for causes attributable to the
responsibility of Licensor set forth in Paragraph 1 above or due to Licensor’s
refusal to grant consent pursuant to Paragraph 2(a) above, Licensee shall have
the right to continue to sell the Product then remaining in its stock and/or
manufacture the Product from the API then remaining in its stock and sell such
Product, in each case for a period of one hundred eighty (180) days after
termination of this Agreement and to use the Trademark in connection with such
sales of the Product.

(b)   Licensee shall forthwith return to Licensor all the Technical Information
and other information supplied by Licensor under this Agreement and all copies
thereof, and Licensee shall not retain any copies thereof and shall not
thereafter make use of any such information in any manner or for any purpose.

(c)   Licensee shall, as Licensor may direct, transfer the Product Registrations
to Licensor or its nominee, free of charge, on request of Licensor.

(d)   Any obligation to pay the unpaid portion of the License Fee ends, except
where this Agreement is terminated by Licensor due to a breach of this Agreement
by Licensee under Paragraph 1 of Article 15.

Article 16. Term

22



--------------------------------------------------------------------------------



 



This Agreement shall come into full force and effect upon execution hereof by
both parties and shall, unless earlier terminated pursuant to Article 15,
continue to be in full force and effect until expiration often (10) years form
the Launching Date. Thereafter, this Agreement shall be automatically renewed
for subsequent one (1) year periods each unless either party gives to the other
party a written notice not to renew at least six (6) months prior to the
expiration of the initial term or, as the case may be, the renewal term(s).
Article 17. Survival
Termination or expiration of this Agreement shall not release either party
hereto from any obligations or liabilities which have already accrued to the
other party at the time of termination or expiration. For clarification, no part
of the License Fee that would be due after expiration or termination shall be
payable after expiration or termination, except that if this Agreement is
terminated by Licensor due to the breach of this Agreement by Licensee under
Paragraph 1 of Article 15, Licensee shall continue to be obligated to pay the
unpaid portion of the License Fee. Further, provisions set forth in Paragraph 5
of Article 11 (Trademark), Paragraph 1 of Article 12 (Patent), Article 13
(Warranty and Limited Liability for the API), Article 14 (Secrecy), Paragraph 4
of Article 15 (Termination), and Article 21 (Arbitration and Governing Law)
shall survive and continue to be effective after termination or expiration of
this Agreement.
Article 18. Representations and Warranties

1.   Licensor represents and warrants that:   (a)   Licensor has the authority
to grant to Licensee the licenses set forth in this Agreement and to enter into
this Agreement and to perform Licensor’s obligations hereunder;   (b)   This
Agreement has been duly executed and delivered by Licensor and constitutes a
legal, valid and binding obligation enforceable against Licensor in accordance
with its terms; and

23



--------------------------------------------------------------------------------



 



(c)   Licensor is not a party to any outstanding agreements, assignments,
covenants or encumbrances in existence inconsistent with the provisions of this
Agreement and Licensor shall not enter into such agreements, assignments,
covenants or encumbrances during the term of this Agreement.

2.   Licensee represents and warrants that:

(a)   Licensee has the authority to enter into this Agreement and to perform
Licensee’s obligations hereunder;

(b)   This Agreement has been duly executed and delivered by Licensee and
constitutes a legal, valid and binding obligation enforceable against Licensee
in accordance with its terms; and

(c)   Licensee is not a party to any outstanding agreements, assignments,
covenants or encumbrances in existence inconsistent with the provisions of this
Agreement and Licensee shall not enter into such agreements, assignments,
covenants or encumbrances during the term of this Agreement.

Article 19. Non-assignability
This Agreement and any rights and obligations thereunder shall not be assignable
or transferable by either party, except as permitted pursuant to Paragraph 2
(a) of Article 15, to any third party without prior written consent of the other
party.
Article 20. Force Majeure
There shall be no breach or violation of this Agreement if either party is
delayed or prevented from fulfilling its obligations hereunder due to war,
revolution, strike, labor conflict, riot, fire, flood, earthquake, explosion,
natural calamity, embargo, compliance with any law or

24



--------------------------------------------------------------------------------



 



governmental order, Act of God and any other causes beyond its reasonable
control, provided that such impeded party shall promptly notify the other party
of the nature and expected duration of such force majeure event and shall use
its reasonable endeavor to remove such force majeure event. If Licensor fails to
supply the API due to force majeure event, then the quantity of the API which
Licensor fails to supply shall be reduced from the annual minimum purchase
quantity for the purpose of the minimum purchase requirements pursuant to
Article 8. If such force majeure event preventing Licensor from supplying the
API continues for more than four (4) months, Licensor and Licensee shall discuss
in good faith measures to be taken to cope with such situation, such measures
may include sourcing the API from third-party manufacturers. If Licensee is
required to obtain API from another source, Licensor shall cooperate to
facilitate such arrangement.
Article 21. Arbitration and Governing Law
All disputes, controversies or differences which may arise between the parties
in relation to or in connection with this Agreement, or the breach thereof,
shall be finally settled by arbitration to be conducted in English in accordance
with the Arbitration Rules of the International Chamber of Commerce by a single
arbitrator appointed in accordance with the said Rules. The arbitration shall be
held in Geneva, Switzerland and the governing law shall be the laws of
Switzerland. The award rendered by the arbitrator shall be final and binding
upon both parties.
Article 22. Severability
If any provision of this Agreement is held invalid or unenforceable by a court
or other governmental authorities of competent jurisdiction, then such provision
shall be construed, to the extent feasible, so as to render such provision valid
and enforceable, and if no feasible interpretation would save such provision, it
will be severed from the remainder of this Agreement. The remainder of this
Agreement shall remain in full force and effect, unless the severed provision is
essential and material to the rights or benefits received by either party. In
such event, the parties shall negotiate, in good faith, and substitute a valid
and enforceable provision that most nearly implements the parties’ intent in
entering into this Agreement.

25



--------------------------------------------------------------------------------



 



Article 23. Entire Agreement
This Agreement constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, either oral or written, including the Confidentiality Disclosure
Agreement and the Letter of Intent. This Agreement may be amended only by a
written instrument duly signed by both parties.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

         
Meiji Seika Kaisha, Ltd.
  Cornerstone BioPharma Inc.    
 
       
/s/ Ryuzo Asada
 
Ryuzo Asada
  /s/ Craig Collard
 
Craig Collard    
Vice President
  President and CEO    
International Headquarters
       
Pharmaceuticals
       

26



--------------------------------------------------------------------------------



 



Annex A
Specifications and Analytical Methods of the API
[1207]-0945-V3



MEIJI SEIKA KAISHA, LTD.

     
Bulk Cefditoren Pivoxil (RCF)
  Page 1 of 14
 
  Date of issue October 29, 1999
 
   
SPECIFICATIONS AND TEST METHOD
  Original doc. No.
 
       40-23-023-CFB0000-00-V01

1.   SPECIFICATION

         
Description:
       
Color
  a light yellow color    
Form
  powder    
 
       
[***]
       

 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

27



--------------------------------------------------------------------------------



 



[1207]-0945-V3



MEIJI SEIKA KAISHA, LTD.

     
Bulk Cefditoren Pivoxil (RCF)
  Page 2 of 14
 
  Date of issue October 29, 1999
 
   
SPECIFICATIONS AND TEST METHOD
  Original doc. No.
 
       40-23-023-CFB0000-00-V01

[***]
2. TEST METHOD
[***]
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

28



--------------------------------------------------------------------------------



 



[1207]-0945-V3



MEIJI SEIKA KAISHA, LTD.

     
Bulk Cefditoren Pivoxil (RCF)
  Page 3 of 14
 
  Date of issue October 29, 1999
 
   
SPECIFICATIONS AND TEST METHOD
  Original doc. No.
 
       40-23-023-CFB0000-00-V01

[***]
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

29



--------------------------------------------------------------------------------



 



[1207]-0945-V3



MEIJI SEIKA KAISHA, LTD.

     
Bulk Cefditoren Pivoxil (RCF)
  Page 4 of 14
 
  Date of issue October 29, 1999
 
   
SPECIFICATIONS AND TEST METHOD
  Original doc. No.
 
       40-23-023-CFB0000-00-V01

[***]
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

30



--------------------------------------------------------------------------------



 



[1207]-0945-V3



MEIJI SEIKA KAISHA, LTD.

     
Bulk Cefditoren Pivoxil (RCF)
  Page 5 of 14
 
  Date of issue October 29, 1999
 
   
SPECIFICATIONS AND TEST METHOD
  Original doc. No.
 
       40-23-023-CFB0000-00-V01

[***]
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

31



--------------------------------------------------------------------------------



 



[1207]-0945-V3



MEIJI SEIKA KAISHA, LTD.

     
Bulk Cefditoren Pivoxil (RCF)
  Page 6 of 14
 
  Date of issue October 29, 1999
 
   
SPECIFICATIONS AND TEST METHOD
  Original doc. No.
 
       40-23-023-CFB0000-00-V01

[***]
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

32



--------------------------------------------------------------------------------



 



[1207]-0945-V3



MEIJI SEIKA KAISHA, LTD.

     
Bulk Cefditoren Pivoxil (RCF)
  Page 7 of 14
 
  Date of issue October 29, 1999
 
   
SPECIFICATIONS AND TEST METHOD
  Original doc. No.
 
       40-23-023-CFB0000-00-V01

[***]
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

33



--------------------------------------------------------------------------------



 



[1207]-0945-V3



MEIJI SEIKA KAISHA, LTD.

     
Bulk Cefditoren Pivoxil (RCF)
  Page 8 of 14
 
  Date of issue October 29, 1999
 
   
SPECIFICATIONS AND TEST METHOD
  Original doc. No.
 
       40-23-023-CFB0000-00-V01

[***]
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

34



--------------------------------------------------------------------------------



 



[1207]-0945-V3



MEIJI SEIKA KAISHA, LTD.

     
Bulk Cefditoren Pivoxil (RCF)
  Page 9 of 14
 
  Date of issue October 29, 1999
 
   
SPECIFICATIONS AND TEST METHOD
  Original doc. No.
 
       40-23-023-CFB0000-00-V01

[***]
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

35



--------------------------------------------------------------------------------



 



[1207]-0945-V3



MEIJI SEIKA KAISHA, LTD.

     
Bulk Cefditoren Pivoxil (RCF)
  Page 10 of 14
 
  Date of issue October 29, 1999
 
   
SPECIFICATIONS AND TEST METHOD
  Original doc. No.
 
       40-23-023-CFB0000-00-V01

[***]
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

36



--------------------------------------------------------------------------------



 



[1207]-0945-V3



MEIJI SEIKA KAISHA, LTD.

     
Bulk Cefditoren Pivoxil (RCF)
  Page 11 of 14
 
  Date of issue October 29, 1999
 
   
SPECIFICATIONS AND TEST METHOD
  Original doc. No.
 
       40-23-023-CFB0000-00-V01

[***]
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

37



--------------------------------------------------------------------------------



 



[1207]-0945-V3



MEIJI SEIKA KAISHA, LTD.

     
Bulk Cefditoren Pivoxil (RCF)
  Page 12 of 14
 
  Date of issue October 29, 1999
 
   
SPECIFICATIONS AND TEST METHOD
  Original doc. No.
 
       40-23-023-CFB0000-00-V01

[***]
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

38



--------------------------------------------------------------------------------



 



[1207]-0945-V3



MEIJI SEIKA KAISHA, LTD.

     
Bulk Cefditoren Pivoxil (RCF)
  Page 13 of 14
 
  Date of issue October 29, 1999
 
   
SPECIFICATIONS AND TEST METHOD
  Original doc. No.
 
       40-23-023-CFB0000-00-V01

[***]
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

39



--------------------------------------------------------------------------------



 



[1207]-0945-V3



MEIJI SEIKA KAISHA, LTD.

     
Bulk Cefditoren Pivoxil (RCF)
  Page 14 of 14
 
  Date of issue October 29, 1999
 
   
SPECIFICATIONS AND TEST METHOD
  Original doc. No.
 
       40-23-023-CFB0000-00-V01

[***]
 
[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

40



--------------------------------------------------------------------------------



 



Annex B
List of Patents

                  Application No.   Filed   Patent No.   Date of Patent
(1)36124
  April 7, 1987     4839350     June 13, 1989
(2) 19172
  February 26, 1987     4918068     April 17, 1990
(3)09/051318
  October 14, 1996     5958915     September 28, 1999
(4) 09/269109
  Septembers, 1999     6294669     September 25, 2001
(5) 09/854462
  May 15, 2001     6441162     August 27, 2002
(6) 09/446380
  February 18, 2000     6288223     September 11, 2001

41



--------------------------------------------------------------------------------



 



Annex C
Product Registrations
NDA# 021-222 SPECTRACEF (Cefditoren Pivoxil) 200mg Tablet Oral

42